Citation Nr: 1618527	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a thoracic disc disease.
 
2.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia.
 
3.  Entitlement to a rating in excess of 10 percent for a right ankle arthritis.
 
4.  Entitlement to a rating in excess of 10 percent for a left ankle arthritis.
 
5.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Harold Hoffman, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1981.

This case comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied increased ratings and a total disability rating based on individual unemployability (TDIU). 

The Veteran was scheduled for a Board hearing at the RO in July 2012, but did not report.  

The Board remanded the appeals considered herein for a Board hearing in June 2014.  In August 2015, the Veteran withdrew his hearing request.  The Board additionally remanded the claim of entitlement to service connection for GERD for a statement of the case to be promulgated.  Following issuance of the statement of the case, a timely appealed was not received.  It was argued that the appeal should be considered timely, and in answer to this contention, the RO informed the appellant the steps that needed to be taken to challenge this determination.  There has been no response and the Board does not have jurisdiction over this matter.


FINDINGS OF FACT

1.  The Veteran's back disability manifests in complaints of pain; but is not reflective of limitation of forward flexion of the spine to 30 degrees or less.

2.  The Veteran's internal derangement of the right knee with chondromalacia manifests in pain but is not reflective of ankylosis, significant limitation of motion, subluxation or lateral stability, or locking.

3.  The Veteran's right ankle arthritis manifests in mild limitation of motion.

4.  The Veteran's left ankle arthritis manifests in mild limitation of motion.  

5.  The Veteran's rhinitis has not been manifested by nasal polyps, or caused greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side.

6.  The preponderance of the evidence indicates that the Veteran's service-connected disabilities do not render him unable to maintain gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a thoracic disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for an evaluation in excess of 20 percent for internal derangement of the right knee with chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5259, 5260, 5261 (2015).

3.  The criteria for a rating in excess of 10 percent for a right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for a rating in excess of 10 percent for a left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5271 (2015).

5.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .14, 4.97, Diagnostic Code 6522 (2015). 

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Board notes that in the Veteran's VA Form 9 dated November 2011, the Veteran contended that he did not receive a proper examination.  However, there is no specificity in his claim and the examinations provided to the Veteran contained sufficient information with which to rate the Veteran's disabilities.  Thus, the Board finds that an additional examination is not warranted.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Thoracic disc disease

The Veteran is currently rated at 20 percent for his thoracic disc disease under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

A 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation, under those same regulations, requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

Intervertebral disc syndrome can also be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  General Formula for Diseases and Injuries of the Spine, Note (1). 

Turning to the evidence of record, the Veteran was afforded a VA examination in November 2008.  The Veteran reported he had no surgeries or hospitalizations but had chiropractic treatment.  He had constant pain with exacerbation two to three times per week at 8 out of 10.  He denied any sphincter control problems or extremities paresthesias.  The exam could not be completed due to a flare-up of the Veteran's back condition because he had been shoveling snow.

The January 2011 VA examination indicates that the Veteran had severe pain in his back.  He had no incapacitating episodes.  His posture was normal and he had no abnormal spine curvature or ankylosis.  There was no guarding, atrophy, spasm, pain with motion, tenderness or weakness.  The range of motion was from 0 to 60 degrees of flexion; 0 to 10 degrees of extension; 0 to 30 degrees with left and right lateral flexion and right and left lateral rotation.  There was no additional limitation with repetitive motion and no apparent radicular symptoms.

An October 2011 addendum indicates that the Veteran's limitation of motion is more likely than not from the lumbar spine; where the x-ray indicated there was degenerative joint disease.

The Board notes that there was no evidence of limitation of motion of 30 degrees or less on forward flexion.  The Board additionally notes that there is no objective evidence of radicular symptoms.  Thus, considering Diagnostic Code 5239 for reduced range of motion, the evidence shows that the range of motion of the Veteran's spine, including any limitation of motion due to pain, is currently no more than the 20 percent level during the entirety of the claims period.  See DeLuca, 8 Vet. App. 202. 

Additionally, the Veteran indicated that he had no incapacitating episodes due to his spine disability and, in fact, there is no indication of intervertebral disc syndrome.  

Accordingly, the claim for a higher rating than 20 percent is denied.


Internal derangement of the right knee with chondromalacia

The Veteran is currently rated as 20 percent disabling under Diagnostic Code 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257 (2015).

Concerning the Veteran's knee disabilities, the standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14, however, does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

Turning to the evidence of record, the Veteran reported during his December 2008 examination that he experienced instability and giving way and used braces.  He complained of constant pain but with no flare-ups and no locking.  X-rays conducted at the time of the examination indicate that the Veteran's knees were within normal limits bilaterally.

A January 2011 VA examination indicates that the Veteran had no deformity, giving way, instability, stiffness, weakness, incoordination, dislocation, subluxation, effusion, locking or symptoms of inflammation.  There was no limitation of motion and no flare-ups.

An October 2011 addendum indicates that the Veteran's right knee osteoarthritis is a normal process of aging and not related to the in-service strain for which the Veteran is service-connected.

Firstly, the Veteran's internal derangement of the right knee with chondromalacia does not rise to the compensable level under the range of motion codes specific to the knees (Diagnostic Codes 5260 and 5261).

Additionally, the Veteran has complained of instability in the knee, but objective testing designed to identify subluxation and instability has not revealed abnormal findings and the Board finds these objective findings more convincing than the Veteran's self-report of instability.  Thus, entitlement to a separate compensable rating under Diagnostic Code 5257 is not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Moreover, separate ratings under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage and Diagnostic Code 5003 for arthritis is not warranted as both codes contemplate ratings based on limitation of motion.  See VAOPGCPREC 9-98; see also 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).

Finally, there is no evidence that the Veteran suffers from malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 is not for application.  

Concerning Diagnostic Code 5258 for semilunar cartilage, dislocated, the Board notes that the Veteran has specifically denied locking of the knee.  Thus, Diagnostic Code 5258 is not for application.  

In summary, the weight of the evidence demonstrates that the Veteran's objective residuals and subjective complaints regarding his internal derangement of the right knee with chondromalacia is adequately addressed by the 20 percent disability ratings presently assigned, and that the criteria for higher evaluations have not been more nearly approximated.  

Bilateral Ankle Arthritis

The Veteran is currently rated at 10 percent separately for his right and left ankles under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

Degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270 (2015).

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran was afforded a VA examination during December 2008.  He reported constant pain and occasional swelling but denied instability.  He had no hospitalizations or surgeries for his ankles.  X-rays indicated degenerative changes on the left.

The Veteran was afforded an additional VA examination in January 2011.  There was no instability, no deformity, no stiffness, no weakness, no limitation of motion, no dislocation, no subluxation and no flare-ups.  There had been giving way in the past.  Dorsiflexion was from 0 to 20 degrees and plantar flexion was from 0 to 30 degrees.  There was no limitation with repetitive motion.  There was no ankylosis.

The Board notes that there is no indication of ankylosis.  Additionally, the Veteran suffers from only mild limitation of motion bilaterally in his ankles.  The Veteran's dorsiflexion was 20 degrees, with normal being 20; plantar flexion was to 30 degrees, with normal being 45 degrees.  This is significantly less than marked limitation of motion, even when considering the pain on motion.  Therefore, the Veteran's ankle disabilities do not warrant higher ratings for limitation of motion.

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there was no indication of additional limitation due to pain or with repetitive motion.  The Board concludes, accordingly, that the preponderance of the evidence is against the claim for an increased rating for the Veteran's ankle disabilities.

Allergic rhinitis

The Veteran is currently rated at 10 percent for his allergic rhinitis under Diagnostic Code 6522.  38 C.F.R. § 4.31, Diagnostic Code 6522 (2015).

Diagnostic Code 6522 provides for a 10 percent rating for allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31. 

During the December 2008 VA examination, the Veteran reported that his allergic rhinitis was only seasonal and treated with over the counter medications with good results.  He was asymptomatic at the time of the examination.

The January 2011 VA examination indicated seasonal allergies controlled by medication with no nasal obstruction, no septal deviation, no polyps, no turbinates, and no other apparent disability related to the service-connected rhinitis.

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a rating higher than 10 percent for rhinitis.  The records are negative for any nasal polyps.  The Board has considered the applicability of other diagnostic codes; however, the Veteran's allergic rhinitis is not shown to involve any other factor that would warrant evaluation under any other provision of the rating schedule for nasal disorders.  38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  Thus, the preponderance of the evidence is against a higher rating.  

TDIU

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.

The Veteran's is service connected for a back disability (20 percent), internal derangement of the right knee with chondromalacia (10 percent), right ankle arthritis (10 percent), left ankle arthritis (10 percent), and allergic rhinitis (10 percent).  The Veteran's combined rating percentage is 60 percent.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In such instances, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The Board notes initially that the Veteran does not meet the schedular criteria for a TDIU.  In order to meet the criteria, all of the Veteran's disabilities would have to originate from the same event, which is not the case as the etiology of the Veteran's service-connected disabilities is different; for example, the Veteran sustained his back injury in a car accident and his ankle injuries during parachute jump training.  See 38 C.F.R. § 4.16(a) (2015).  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  disabilities are manifested by signs and symptoms such as pain and some limitation of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee, ankle and back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

With regards to the Veteran's rhinitis, the Board notes that there are no apparent symptoms of this service-connected disability which are not controlled by over the counter medication.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that the Veteran has been hospitalized due to his back disability and there is no indication that the he is unemployable due solely to his service-connected disabilities.  An October 2011 addendum indicates that the Veteran is unemployable due to his psychiatric condition and lumbar (not thoracic) spine disability; neither of which is related to service.  

The Board finds additionally that the Veteran's service-connected knee disabilities, ankle disabilities, and rhinitis do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claims for increased ratings and entitlement to TDIU.


ORDER

Entitlement to a rating in excess of 20 percent for a thoracic disc disease is denied.
 
Entitlement to a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia is denied.
 
Entitlement to a rating in excess of 10 percent for right ankle arthritis is denied.
 
Entitlement to a rating in excess of 10 percent for left ankle arthritis is denied.
 
Entitlement to a rating in excess of 10 percent for allergic rhinitis is denied.
 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


